SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008. TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13153 HABERSHAM BANCORP (Exact name of registrant as specified in its charter) Georgia 58-1563165 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification Number) 282 Historic Highway 441 North, P. O. Box 1980, Cornelia, Georgia 30531 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(706) 778-1000 Securities registered pursuant to Section 12(b) of the Exchange Act:Common Stock, $1.00 par value Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports under Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Exchange Act Rule 12b-2: Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,818,593 shares, common stock, $1.00 par value, as of August 8, 2008. 1 Item. 1Financial Statements HABERSHAM BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands) ASSETS JUNE30, 2008 DECEMBER31, 2007 Cash and due from banks $ 14,586 $ 18,196 Federal funds sold - 4,189 Total cash and cash equivalents 14,586 22,385 Investment securities available for sale 91,258 89,890 Investment securities held to maturity (estimated fair value of $1,612 at June 30, 2008 and $2,752 at December 31, 2007) 1,578 2,689 Other investments 3,334 3,409 Loans held for sale 819 1,866 Loans 339,126 350,388 Less allowance for loan losses (2,427 ) (2,137 ) Loans, net 336,699 348,251 Premises and equipment, net 17,744 16,081 Other real estate 17,260 11,498 Cash surrender value of life insurance 9,738 9,539 Goodwill 3,550 3,550 Accrued interest receivable 2,376 2,752 Other assets 4,366 2,309 TOTAL ASSETS $ 503,308 $ 514,219 LIABILITIES Noninterest-bearing deposits $ 36,557 $ 29,741 Money market and NOW accounts 82,876 96,237 Savings 57,454 60,076 Time deposits, $100,000 and over 93,421 116,044 Other time deposits 101,636 88,169 Total deposits 371,944 390,267 Short-term borrowings 786 766 Federal funds purchased and securities sold under repurchase agreements 35,732 26,184 Federal Home Loan Bank advances 38,000 38,000 Other liabilities 5,113 4,820 TOTAL LIABILITIES 451,575 460,037 STOCKHOLDERS’ EQUITY Common Stock, $1.00 par value, 10,000,000 shares authorized; 2,818,593 shares issued and outstanding at June 30, 2008 and December 31, 2007 2,819 2,819 Additional paid-in capital 13,490 13,490 Retained earnings 37,191 38,135 Accumulated other comprehensive loss (1,767 ) (262 ) TOTAL STOCKHOLDERS’ EQUITY 51,733 54,182 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 503,308 $ 514,219 See notes to unaudited condensed consolidated financial statements. 2 HABERSHAM BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three- and Six-Month Periods Ended June 30, 2008 and 2007 (dollars in thousands, except per share amounts) Three Months ended Six Months ended 2008 2007 2008 2007 INTEREST INCOME Loan interest and fees on loans $ 5,653 $ 8,208 $ 11,964 $ 16,071 Taxable investment securities 853 769 1,711 1,517 Tax exempt securities 266 276 553 545 Federal funds sold 11 44 79 143 Other 52 54 131 113 TOTAL INTEREST INCOME 6,835 9,351 14,438 18,389 INTEREST EXPENSE Time deposits, $100,000 and over 1,170 1,388 2,620 2,678 Other deposits 1,768 2,074 3,629 4,120 Short-term and other borrowings, primarily FHLB advances 620 657 1,310 1,300 TOTAL INTEREST EXPENSE 3,558 4,119 7,559 8,098 NET INTEREST INCOME 3,277 5,232 6,879 10,291 Provision for loan losses 654 - 1,077 - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 2,623 5,232 5,802 10,291 NONINTEREST INCOME Mortgage origination income 135 237 315 398 Service charges on deposits 251 235 498 467 Other service charges and commissions 70 65 140 126 Investment securities (losses) gains, net 161 - 289 5 Other income 517 396 1,049 857 Total noninterest income 1,134 933 2,291 1,853 NONINTEREST EXPENSE Salary and employee benefits 2,553 2,732 4,934 5,375 Occupancy 587 616 1,188 1,204 Other real estate expense 162 3 294 3 Computer services 123 136 268 293 Telephone 115 72 234 216 Leased equipment 115 108 235 214 General and administrative expense 998 1,028 1,973 1,976 Total noninterest expense 4,653 4,695 9,126 9,281 (LOSS) EARNINGS BEFORE INCOME TAXES (896 ) 1,470 (1,033 ) 2,863 Income tax benefit (expense) 521 (436 ) 717 (844 ) NET (LOSS) EARNINGS $ (375 ) $ 1,034 $ (316 ) $ 2,019 Net (loss) earnings per common share – Basic $ (.13 ) $ .35 $ (.11 ) $ .68 Net (loss) earnings per common share – Diluted $ (.13 ) $ .35 $ (.11 ) $ .68 Weighted average number of common shares outstanding 2,818,593 2,968,593 2,818,593 2,968,593 Weighted average number of common and common equivalent shares outstanding 2,818,593 2,982,724 2,818,593 2,989,065 Dividends per share $ .10 $ .10 $ .20 $ .20 See notes to unaudited condensed consolidated financial statements. 3 HABERSHAM BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three- and Six-Month Periods Ended June 30, 2008 and 2007 (dollars in thousands) Three Months ended Six Months ended 2008 2007 2008 2007 NET (LOSS) EARNINGS $ (375 ) $ 1,034 $ (316 ) $ 2,019 OTHER COMPREHENSIVE INCOME (LOSS): Unrealized holding (losses) gains on investment securities available for sale arising during the period (2,503 ) (1,730 ) (1,943 ) (1,426 ) Unrealized holding gains (losses) on derivative financial instruments classified as cash flowhedges, arising during the period 73 55 (48 ) 5 Reclassification adjustment for (gains) losses oninvestment securities available for sale (161 ) - (289 ) (5 ) Total other comprehensive income (loss), before tax (2,591 ) (1,675 ) (2,280 ) (1,426 ) INCOME TAXES RELATED TO OTHER COMPREHENSIVE INCOME: Unrealized holding (losses) gains on investment securities available for sale arising during the period 851 588 661 485 Unrealized holding gains (losses) on derivative financial instruments classified as cash flow hedges, arising during the period (25 ) (19 ) 16 (2 ) Reclassification adjustment for (gains) losses on investment securities available for sale 55 - 98 2 Total income taxes related to other comprehensive income (loss) 881 569 775 485 Total other comprehensive (loss) income, net of tax (1,710 ) (1,106 ) (1,505 ) (941 ) Total comprehensive (loss) income $ (2,085 ) $ (72 ) $ (1,821 ) $ 1,078 See notes to unaudited condensed consolidated financial statements. 4 HABERSHAM BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six-Month Periods Ended June 30, 2008 and 2007 (dollars in thousands) 2008 2007 CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: $ 1,218 $ 417 CASH FLOWS FROM INVESTING ACTIVITIES: Investment securities available for sale: Proceeds from maturity 6,538 2,820 Proceeds from sales and calls 35,519 2,786 Purchases (45,448 ) (7,061 ) Investment securities held to maturity: Proceeds from maturity 8 304 Proceeds from call 1,103 - Other investments: Proceeds from sale 75 - Purchases - (44 ) Net decrease (increase) in loans 4,378 (13,756 ) Purchases of premises and equipment (2,237 ) (3,106 ) Capitalized expenditures for other real estate (731 ) - Proceeds from sale of other real estate 1,097 40 Net cash provided by (used by) investing activities 302 (18,017 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in deposits (18,322 ) (70,822 ) Net increase in short-term borrowings 19 28 Net increase in federal funds purchased and securities sold under repurchase agreements 9,548 10,925 Proceeds from FHLB advances 7,000 - Repayment of FHLB advances (7,000 ) - Cash dividends paid (564 ) (594 ) Net cash used by financing activities (9,319 ) (60,463 ) Decrease in cash and cash equivalents (7,799 ) (78,063 ) CASH AND CASH EQUIVALENTS:BEGINNING OF PERIOD 22,385 90,518 CASH AND CASH EQUIVALENTS:END OF PERIOD $ 14,586 $ 12,455 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Other real estate acquired through loan foreclosures $ 6,096 $ 728 Change in components of other comprehensive income (1,505 ) (941 ) See notes to unaudited condensed consolidated financial statements. 5 HABERSHAM BANCORP AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The condensed consolidated financial statements contained in this report are unaudited but reflect all adjustments, consisting only of normal recurring accruals, which are, in the opinion of management, necessary for a fair presentation of the results of the interim periods reflected.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to applicable rules and regulations of the Securities and Exchange Commission.The results of operations for the interim periods reported herein are not necessarily indicative of results to be expected for the full year. The condensed consolidated financial statements included herein should be read in conjunction with the Company's 2007 consolidated financial statements and notes thereto, included in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2007. 2. Accounting Policies Reference is made to the accounting policies of the Company described in the notes to the consolidated financial statements contained in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2007.The Company has consistently followed those policies in preparing this report. 3. Other Comprehensive Income Other comprehensive income for the Company consists of items recorded directly in equity under Statement of Financial Accounting Standards (“SFAS”) No. 115, “Accounting for Certain Investments in Debt and Equity Securities” in addition to the net of tax fair value of cash flow hedges.Investment securities classified as available for sale are carried at fair value with the related unrealized gain or loss, net of deferred income taxes included as a separate component of stockholders’ equity.At June 30, 2008, fair value of the available for sale investment securities decreased approximately $2,232,000 when compared to the fair value at December 31, 2007.The corresponding equity component of unrealized gain and loss on available for sale securities, net of tax, also decreased approximately $1,473,000.These changes were the results of movements in the bond market as it responds to interest rate changes in the market.At June 30, 2008, fair value of the cash flow hedges decreased approximately $48,000 when compared to the fair value at December 31, 2007.The corresponding equity component of unrealized holding losses on derivative financial instruments classified as cash flow hedges, net of tax, also increased approximately $32,000. 6 4. Net Earnings Per Share Basic net earnings per share is based on the weighted average number of common shares outstanding during the period.Diluted net earnings per share includes the effect of potential common shares outstanding during the period.The average market price during the period is used to compute equivalent shares. The reconciliation of the amounts used in the computation of both basic net earnings per share and diluted net earnings per share for the three- and six-month periods ended June 30, 2007, is shown below.Presentation for the periods ended June 30, 2008 are not included due to the inclusion of potential common stock outstanding during these periods being anit-dilutive. Three Months ended Six Months ended June 30, 2007 June 30, 2007 Net earnings $ 1,034,329 $ 2,018,784 Weighted average common shares outstanding 2,968,593 2,968,593 Shares issued from assumed exercise of common stock equivalents 14,131 20,472 Weighted average number of common andcommon equivalent shares outstanding 2,982,724 2,989,065 Earnings per share: Basic $ .35 $ .68 Diluted $ .35 $ .68 5. Change in Accounting Principle Effective January 1, 2008, the Company adopted Emerging Issues Task Force Issue No.06-04, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.(“EITF 06-04”). EITF 06-04 requires a company to recognize a liability for the postretirement benefit related to an endorsement split-dollar life insurance arrangement if the employer has agreed to maintain a life insurance policy during the employee’s retirement or provide the employee with a death benefit based on the substantive agreement with the employee.The company has post retirement benefits with several of its executives and directors.Refer to Note 16 – “Employee Benefit and Stock Option Plans” in the Company’s consolidated financial statements included in Form 10-K for the year ended December 31, 2007.Since the Company has agreed to maintain life insurance policies in place during the retirement years of these individuals, the Company must record a liability for the present value of the future costs to maintain the policies in force (mortality costs.) EITF 06-04 allows companies to record the effects of adopting the EITF as a change in accounting principle through a cumulative-effect adjustment to retained earnings as of the beginning of the year of adoption.The Company recorded a liability and a cumulative-effect adjustment to retained earnings in the amount of $63,237, net of tax.Future increases in the liability will be charged to earnings in the year incurred.For the three and six months periods ended June 30, 2008, $4,446 and $8,892, respectively, has been recorded to expense for the increase in the liability for future mortality costs. 6. Fair Value Effective January 1, 2008, the Company adopted Financial Accounting Standards Board (“FASB”) Statement No.157, Fair Value Measurements (“SFAS No. 157”), which provides a framework for measuring fair value under generally accepted accounting principles.SFAS No. 157 applies to all financial instruments that are being measured and reported on a fair value basis. The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures.Securities available-for-sale and derivatives classified as cash flow hedges (interest rate swaps) are recorded at fair value on a recurring basis.Additionally, from time to time, the Company may be required to record at fair value other assets on a nonrecurring basis, such as loans held for sale and certain other assets.These nonrecurring fair value adjustments typically involve application of the lower of cost or market accounting or write-downs of individual assets. 7 Fair Value Hierarchy Under SFAS 157, the Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value.These levels are: Level 1 – Valuation is based upon quoted prices for identical instruments traded in active markets. Level 2 – Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 – Valuation is generated from model-based techniques that use at least one significant assumption not observable in the market. These unobservable assumptions reflect estimates of assumptions that market participants would use in pricing the asset or liability.Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. Following is a description of valuation methodologies used for assets and liabilities recorded at fair value. Securities Available for Sale Securities available for sale are recorded at fair value on a recurring basis.Fair value measurement is based upon quoted prices, if available.If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions.Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange and U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter market funds.Level 2 securities include mortgage-backed securities issued by government sponsored enterprises and municipal bonds.Securities classified as Level 3 include asset-backed securities in less liquid markets. Loans Held for Sale Loans held for sale are recorded at the lower of cost or market value.The fair value of loans held for sale is based on what secondary markets are currently offering for portfolios with similar characteristics.As such, the Company classifies loans held for sale subject to nonrecurring fair value adjustments as Level 2. Loans The Company does not record loans at fair value on a recurring basis.However, from time to time, a loan is considered impaired and an allowance for loan losses is established.Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired.Once a loan in identified as individually impaired, management measures impairment in accordance with SFAS 114, Accounting by Creditors for Impairment of a Loans, (“SFAS 114”).The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flows.Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans.At June 30, 2008, only a small portion of the impaired loans were evaluated based on the fair value of the collateral.In accordance with SFAS 157, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2.When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as nonrecurring Level 3. 8 Other Real Estate Other real estate properties are adjusted to fair value upon transfer of the loans to other real estate.Subsequently, other real estate assets are carried at the lower of carrying value or fair value.Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the other real estate as nonrecurring Level 2.When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market prices, the Company records the other real estate asset as nonrecurring Level 3. Goodwill and Other Intangible Assets Goodwill and identified intangible assets are subject to impairment testing.A current market valuation model is used to analyze the carrying value of goodwill for impairment. This valuation method estimates the fair value of the Bank based on the price that would be received to sell the Bank as a whole in an orderly transaction between market participants at the measurement date.This valuation method requires a significant degree of management judgment.In the event the valuation value for the Bank is less than the carrying value of goodwill, the asset amount is recorded at fair value as determined by the valuation model.As such, the Company classifies goodwill and other intangible assets subjected to nonrecurring fair value adjustments as Level 3. Derivative Financial Instruments – Interest Rate Swaps To a limited extent, the Company uses interest rate swaps to manage its interest rate risk.The valuation of these instruments is determined using widely accepted valuation techniques including discounted cash flow analysis on the expected cash flows of each derivative.This analysis reflects the contractual terms of the derivatives, including the period to maturity, and uses observable market-based input, including interest rate curves and implied volatilities.The fair value of interest rate swaps are determined using the market standard methodology of netting the discounted future fixed cash receipts and the discounted expected variable cash payments.The variable cash payments are based on an expectation of future interest rates (forward curves) derived from observable market interest rate curves. Although the Company has determined that the majority of the input used to value its derivatives fall within Level 2 of the fair value hierarchy, the credit valuation adjustments associated with its derivatives utilize Level 3 inputs, such as estimates of current credit spreads to evaluate the likelihood of default by itself and its counterparties.However, as of June 30, 2008, the Company has assessed the significance of the impact of the credit valuation adjustments on the overall valuation of its derivative positions and has determined that the credit valuation adjustments are not significant to the overall valuation of its derivatives.As a result, the Company has determined that its derivative valuations in their entirety are classified in Level 2 of the fair value hierarchy. Assets Recorded at Fair Value on a Recurring Basis The table below presents the recorded amount of assets measured at fair value on a recurring basis as of June 30,2008. Balance at June 30,2008 (In Thousands) Total Level 1 Level 2 Level 3 Investment securities available for sale $ 91,258 1,922 89,336 - Interest rate swap (81 ) - (81 ) - Total assets at fair value $ 91,177 1,922 89,255 - 9 Assets Recorded at Fair Value on a Nonrecurring Basis The Company may be required, from time to time, to measure certain assets at fair value on a nonrecurring basis in accordance with U.S. generally accepted accounting principles.These include assets that are measured at the lower of cost or market that were recognized at fair value below cost at the end of the period.Assets measured at fair value on a nonrecurring basis are included in the table below as ofJune 30, 2008. Balance at June 30, 2008 (In Thousands) Total Level 1 Level 2 Level 3 Other real estate $ 17,260 - 17,260 - Loans 12,358 - 12,358 - $ 29,618 - 29,618 - 7. Nonperforming Assets Nonperforming assets consist of nonaccrual loans, accruing loans 90 days past due, restructured loans and other real estate owned.Accrual of interest is discontinued when either principal or interest becomes 90 days past due, (unless the loan is both well secured and in the process of collection) or when in management’s opinion, reasonable doubt exists as to the full collection of interest or principal.Income on such loans is then recognized only to the extent that cash is received and when the future collection of principal is probable.Our Other Real Estate Owned (“OREO”) policies and procedures provide that a foreclosure appraisal be obtained which provides a fair market value and a disposition (quick sale) value.The disposition value is the valuation used to place the property into OREO.Any difference between the disposition value and the loan balance is recommended for charge-off.When the property is transferred to OREO, the property is listed with a realtor to begin sales efforts. The following summarizes nonperforming assets: June30, 2008 December31, 2007 Accruing loans 90 days past due $ 396,000 $ 41,594 Nonaccrual loans 31,705,238 18,326,924 Other real estate 17,259,565 11,498,271 Restructured loans 395,273 - Total nonperforming assets $ 49,756,076 $ 29,866,789 8. Recent Accounting Pronouncements Disclosures about Derivative Instruments and Hedging Activities In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities.SFAS No. 161 is an amendment to SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities.The objective of SFAS No. 161 is to expand the disclosure requirements of SFAS No. 133 with the intent to improve the financial reporting of how and why an entity uses derivative instruments; how derivative instruments and related hedged items are accounted for under SFAS No. 133 and its related interpretations; and how derivative instruments and related hedged items affect an entity’s financial position, financial performance and cash flows.The statement is effective for financial statements issued for fiscal years beginning after November 15, 2008.The Company does not anticipate the new accounting principle to have a material effect on its financial position or results of operation. 10 Item. 2Management's Discussion and Analysis of Financial Condition and Results of Operations. HABERSHAM BANCORP AND SUBSIDIARIES Organization Habersham Bancorp (the “Company”) owns all of the outstanding stock of Habersham Bank ("Habersham Bank") and The Advantage Group, Inc.Habersham Bank owns all of the outstanding stock of Advantage Insurers, Inc. (“Advantage Insurers”).Advantage Insurers offers a full line of property, casualty and life insurance products.Advantage Insurers does not comprise a significant portion of the financial position, results of operations, or cash flows of the Company and as a result, management’s discussion and analysis, which follows, relates primarily to Habersham Bank. The Company’s continuing primary business is the operations of banks in rural and suburban communities in Habersham, White, Cherokee, Warren, Gwinnett, Stephens, Forsyth and Hall counties in Georgia.The Company’s primary source of revenue is providing loans to businesses and individuals in its market area. Executive Summary Habersham Bancorp reported a second quarter loss of $375,000 or $.13 per diluted share, a decrease of 136.27% when compared to second quarter earnings of 1.0 million or $.35 per diluted share in 2007.The year-to-date loss for the six-month period ended June 30, 2008, was $316,000 or $.11 per diluted share, a decrease of 115.65% when compared to year-to-date earnings of $2.0 million or $.68 per diluted share, for the same period in 2007. The Company’s primary source of income is interest income from loans and investment securities. Its profitability depends largely on net interest income, which is the difference between the interest received on interest-earning assets and the interest paid on deposits, borrowings, and other interest-bearing liabilities. Interest income for the second quarters of 2008 and 2007 was approximately $6.8 million and $9.4 millionrespectively, representing a decrease of approximately 26.91% when comparing the second quarter of 2008 to the same period of 2007.Interest income for the six-month periods of 2008 and 2007 was approximately $14.4 million and $18.4 million, respectively, representing a decrease of approximately 21.49% when comparing the 2008 period to the 2007 period.The decreases resulted from the effect ofthe falling prime interest rate on our outstanding variable rate loans, decreases in average loan balances and increases in the number and balances of loans in nonaccrual status. Interest expense for the second quarters of 2008 and 2007 was approximately $3.6 million and $4.1 millionrespectively, representing a decrease of approximately 13.62% when comparing the second quarter of 2008 to the same period of 2007.Interest expense for the six-month periods of 2008 and 2007 was approximately $7.6 million and $8.1 million, respectively, representing a decrease of approximately 6.66% when comparing the 2008 period to the 2007 period.These decreases resulted from declining rates paid on deposit and borrowing balances for the three month and six month periods ended June 30, 2008 when compared to the same periods in 2007. Net interest income before provision for loan loss for the second quarter of 2008 and the six-month period ended June 30, 2008 decreased approximately $2.0 million or 37.37%, and $3.4 million or 33.16%, respectively, when compared to the same periods in 2007 as a result of the items discussed above. In response to past due activity within the loan portfolios, Habersham Bank recorded provisions to its allowance for loan losses during the second quarter and first six months of 2008 of approximately, $654,000 and $1.1 million, respectively.For the second quarter and six-month period of 2007, no provisions for loan losses were made. The net interest margin for the second quarter and first six months of 2008 was 3.09% and 3.21%, respectively compared to 4.75% and 4.70% for the same periods in 2007.Two factors which impact the net interest margin are average interest bearing assets, which decreased approximately $5.2 million, and average interest-bearing liabilities, which increased approximately $25.9 millionwhen comparing first six months of 2008 to first six months of 11 Total assets decreased approximately $10.9 million or 2.12% from $514.2 million at December 31, 2007 to $503.3 million at June 30, 2008.Decreases in the loan portfolios and cash and cash equivalent balances of approximately $12.6 million and $7.8 million, respectively, were offset by increases in other real estate, premises and equipment, net, and other assets of approximately $5.8 million, $1.7 million and $1.9 million, respectively. Total liabilities (deposits, borrowings and other liabilities) at June 30, 2008 decreased approximately $8.5 million or 1.84% from $460.0 million at December 31, 2007 to $451.6 million at June 20, 2008.Other borrowings, noninterest bearing deposit balances and other liabilities increased approximately $9.6 million, $6.8 million and $.2 million, respectively, and were offset by decreases in interest bearing account balances of approximately $25.1 million. Forward Looking Statements Certain statements contained in this Quarterly Report on Form 10-Q and the exhibits hereto which are not statements of historical fact constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act (the “Act”).In addition, certain statements in future filings by the Company with the Securities and Exchange Commission, in press releases, and in oral and written statements made by or with the approval of the Company which are not statements of historical fact constitute forward-looking statements within the meaning of the Act.Examples of forward-looking statements include, but are not limited to:(1)projections of revenues, income or loss, earnings or loss per share, the payment or non-payment of dividends, capital structure and other financial items; (2)statements of plans and objectives of the Company or its management or Board of Directors, including those relating to products or services; (3)statements of future economic performance; and (4)statements of assumptions underlying such statements.Words such as “believes,” “anticipates,” “expects,” “intends,” “targeted,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Forward-looking statements involve risks and uncertainties which may cause actual results to differ materially from those in such statements.Factors that could cause actual results to differ from those discussed in the forward-looking statements include, but are not limited to:(1)the strength of the U.S. economy in general and the strength of the local economies in which operations are conducted; (2)the effects of and changes in trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; (3)inflation, interest rate, market and monetary fluctuations; (4)the timely development of and acceptance of new products and services and perceived overall value of these products and services by users; (5)changes in consumer spending, borrowing and saving habits; (6)risks involved in making and integrating acquisitions and expanding into new geographic markets; (7)the ability to increase market share and control expenses; (8)the effect of changes in laws and regulations (including laws and regulations concerning taxes, banking, securities and insurance) with which the Company and its subsidiaries must comply; (9) the effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies as well as the Financial Accounting Standards Board; (10)changes in the Company’s organization, compensation and benefit plans; (11)the costs and effects of litigation and of unexpected or adverse outcomes in such litigation; and (12)the success of the Company at managing the risks involved in the foregoing. Such forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. Material Changes in Financial Condition The Company’s total assets decreased $10.9 million, or 2.12%, to $503.3 million at June 30, 2008 from $514.2 million at December 31, 2007. Cash and cash equivalents Cash and cash equivalents (including federal funds sold balances) decreased approximately $7.8 million resulted from customer’s activity within their deposit accounts during the six month period ended June 30, 2008. 12 Investment securities During the first six months of 2008, purchases of investment securities available for sale totaled approximately $45.4 million, offset by maturities, calls and sales of approximately $42.1 million.The purchases consisted of approximately $25.2 million in U.S. government-sponsored enterprise bonds, $18.4 million in mortgage backed securities and $1.8 million in municipal bonds.Calls in the investment securities held for maturity portfolio totaled approximately $1.1 million during the first six months of 2008.The calls and sales within the investment securities portfolio generated net gains of approximately $289,000.The unrealized loss on the investment securities available for sale portfolio increased approximately $2.2 million during the six-month period ending June 30, 2008. Loans The total loan portfolio balances and loans held for sale balances decreased approximately $11.3 million and $1.0 million, respectively, when comparing balances at June 30, 2008 to December 31, 2007.The decrease in the loan portfolio balances resulted from foreclosures and payout of approximately $6.1 million and $5.2 million, respectively.Decreases in the loan portfolio occurring within the real estate construction portfolio, commercial lending portfolio, loans secured by farm land, and consumer lending portfolio totaling approximately $24.5 million, $2.0 million, $1.8 million and $.1 million, respectively, were offset by increases in the 1-4 family residential properties lending portfolio and in commercial real estate totaling approximately $12.6 million and $4.5 million, respectively. Other real estate and premises & equipment Other real estate increases of approximately $5.8 million resulted from foreclosures of properties during the first six-month period of 2008.See a more detailed discussion in “Asset Quality”.Premises and equipment increased approximately $1.7 million primarily as a result of the ongoing construction of the Flowery Branch office, which is expected to be completed this year. Deposits Total deposits decreased approximately $18.3 million when comparing balances at June 30, 2008 to December 31, 2007 balances, with decreases occurring in NOW and money market, time deposit, and savings account balances of approximately $13.4 million, $9.1 million, and $2.6 million, respectively, offset by increases in noninterest bearing deposit balances of approximately $6.8 million. Borrowings Total borrowings increased approximately $9.6 million when comparing June 30, 2008 balances to December 31, 2007 with increases occurring primarily in federal funds purchased and securities sold under repurchase agreements. Material Changes in Results of Operations Net interest income is the largest single source of income for the Company.Management strives to attain a level of earning asset growth while providing a net yield on earning assets that will cover overhead and other costs and provide a reasonable return to our stockholders.Net interest income is affected by interest income from loans, investment securities and federal funds sold offset by interest paid on deposits and borrowings.The following table compares the weighted average tax equivalent yields for loans, investment securities and federal funds sold and the weighted average rates paid for deposits and borrowings for the second quarters and the first six months of 2008 and 2007. Three Months ended June 30 Six Months ended June 30 2008 2007 2008 2007 INTEREST YIELDS EARNED: Loans 6.67 % 9.25 % 7.03 % 9.17 % Investment securities 5.18 % 5.28 % 5.29 % 5.26 % Federal funds sold 2.26 % 5.18 % 3.11 % 4.96 % INTEREST RATES PAID: Deposits 3.46 % 4.15 % 3.61 % 4.11 % Borrowings 3.67 % 5.07 % 4.04 % 4.98 % 13 Total interest income for the second quarter of 2008 decreased approximately $2.5 million or 26.91% when compared to the second quarter of 2007.Total interest income for the six-month period ending June 30, 2008 decreased approximately $4.0 million or 21.49% when compared to the six-month period ending June 30, 2007. The decrease in interest income is the result of the following: 1) Approximately $256.2 million or 72.11% of the loan portfolio is a variable rate loan product which may reprice daily, monthly, quarterly or annually.As the prime rate decreases, as it has in the periods in question, the loan yields decrease accordingly.2) Average loan balances also decreased approximately $12.3 million or 3.49% due to maturities, payouts and foreclosures when comparing the six-month periods ending June 30, 2008 and 2007.3)Nonaccrual loans increased approximately $13.4 million when compared to December 31, 2007.Interest income is reduced as the number and balances of loans in nonaccrual status increase.See a more detailed discussion in “Asset Quality”. Total interest expense for the second quarter of 2008 decreased approximately $561,000 or 13.62% when compared to the second quarter of 2007.Average balances in interest bearing accounts increased approximately $5.5 million when comparing the second quarter of 2008 to the second quarter of 2007.During the same period, the average interest rate paid on deposits decreased approximately .69%.Rates on savings and money market accounts, interest bearing demand deposits, and time deposits decreased approximately 1.31%, .87% and .44%, respectively.Average balances in other borrowings increased approximately $15.8 million when comparing the second quarter of 2008 to the second quarter of 2007 with a decrease in the average rate paid on borrowings of approximately 1.40%. Total interest expense for the first six months of 2008 decreased approximately $539,000 or 6.66% when compared to the first six months of 2007.Average balances in interest bearing accounts increased approximately $13.6 million when comparing the first six months of 2008 and 2007.During the same period, the average interest rate paid on deposits decreased approximately .50%.Rates on savings and money market accounts, interest bearing demand deposits and time deposits decreased approximately 1.29%, .72% and .24%, respectively.Average balances in other borrowings increased approximately $12.4 million when comparing the first six months of 2008 to the first six months of 2007 with a decrease in the average rate paid on borrowings of approximately 94%. Net interest income before provision for loan losses decreased approximately $2.0 million or 37.37% for the second quarter of 2008 and decreased approximately $3.4 million or 33.16% for the first six months of 2008 when compared to the same periods in 2007 as a result of the items discussed above. The net interest margin of the Company, net interest income divided by average earning assets, was 3.09% for the second quarter of 2008 compared to 4.75% for the second quarter of 2007, and was 3.21% for the first six months of 2008 compared to 4.70% for the first six months of 2007. Noninterest income increased $201,000 or 21.54% for the second quarter of 2008 over the same period in 2007 and increased $438,000 or 23.64% for the first six months of 2008 over the same period in 2007.Increases occurring in net gains realized on calls and sales within the investment securities portfolio, in other income and in service charges totaled approximately $161,000, $121,000 and $21,000, respectively, during the second quarter of 2008. These increases were offset by decreases within the mortgage origination fee income of approximately $102,000. Increases in the cash surrender value of life insurance, in trust fees, in gains in sale of other real estate, and in mastermoney card income totaling approximately $55,000, $31,000, $19,000 and $12,000, respectively, are reflected in the increase in other income. For the first six months of 2008, increases in net gains realized on calls and sales within the investment securities portfolio, in other income and in service charges totaled approximately $284,000, $192,000 and $45,000, respectively, when compared to the first six months of 2007.These increases were offset by decreases within the mortgage origination income totaling approximately $83,000.The increase in other income is the result of increases in cash surrender value of life insurance, trust fees, gains in sale of other real estate, and mastermoney card income totaling approximately $107,000, $62,000, $24,000 and $22,000, respectively, offset by a decrease in data processing income of approximately $26,000. 14 Noninterest expense decreased $42,000 or .89% for the second quarter of 2008 over the same period in 2007 with decreases in salary and employee benefits, general and administrative expense, occupancy expense and computer services of approximately $179,000, $30,000, $29,000 and $13,000, respectively. The decrease in salary and employee benefits resulted from decreases in overtime expense, commission expense and accruals for incentive compensation.Tighter expense control measures have resulted in decreases in general and administrative expense, occupancy and computer services when comparing first quarter of 2008 to the same period in 2007. The decrease in general and administrative expenses consists primarily of decreases in office supplies and advertising and marketing expense of approximately $29,000 and $16,000, respectively, offset by increases in various other miscellaneous expense and outside services totaling approximately $9,000, and $13,000,respectively.Outside services include FDIC insurance, legal and professional services, insurance, director fees and State of Georgia Department of Banking fees. These decreases were offset by increases in other real estate expense, telephone expense, and leased equipment expense of approximately $159,000, $43,000 and $7,000, respectively.Additional expenses were incurred in the increasing number of foreclosed properties in other real estate.Additional expenses for telephone and leased equipment resulted from the installations and upgrade charges associated with the new office in Flowery Branch. Noninterest expense decreased $155,000 or 1.67% for the first six months of 2008 over the same period in 2007 with decreases in salary and employee benefits, occupancy expense, computer services and general and administrative expense of approximately $441,000, $16,000, $25,000 and $3,000, respectively. The decrease in salary and employee benefits resulted from decreases in overtime expense, commission expense and in the accrual for incentive compensation.Tighter expense control measures have resulted in decreases in occupancy, computer services and general and administrative expenses when comparing the first six months of 2008 to the same period in 2007.The decrease in general and administrative expenses consists primarily of decreases in office supplies and advertising and marketing expenses of approximately $53,000 and $49,000, respectively, offset by increases in various other miscellaneous expense and outside services totaling approximately $39,000 and $60,000,respectively.Outside services include FDIC insurance, legal and professional services, insurance, director fees and State of Georgia Department of Banking fees. These decreases were offset by increases in other real estate expense, leased equipment expense and telephone expense of approximately $291,000, $21,000 and $18,000, respectively.Increases in other real estate, telephone expense and leased equipment expense for the first six months of 2008 occurred for the same reasons as noted above for the three month period ended June 30, An income tax benefit of approximately $521,000 was recorded for the three months ended June 30, 2008 compared to an income tax expense of approximately $436,000 for the three months ended June 30, 2007.An income tax benefit of approximately $717,000 was recorded for the first six months of 2008 compared to an income tax expense of approximately $844,000 for the first six months of 2007.The effective tax rate for the second quarter of 2008 and 2007 was 58.15% and 29.65%, respectively. The effective tax rate for the six months ended June 30, 2008 and 2007 was 69.40% and 29.48%, respectively.Tax-exempt income of approximately $387,000 was 43.15% of pre-tax income for the second quarter of 2008 when compared to 23.24% of pre-tax income for the second quarter of 2007.Tax exempt income of approximately $794,000 was 76.81% of pre-tax income for the first six months of 2008 when compared to 23.33% of pre-tax income for the first six months of Asset Quality The allowance for loan losses represents a reserve for probable losses in the loan portfolio.The adequacy of the allowance for loan losses is evaluated monthly based on a review of all significant loans, with particular emphasis on impaired, nonaccruing, past due and other loans that management believes require special attention.The determination of the allowance for loan losses is subjective and based on consideration of a number of factors and assumptions. The allowance for loan losses methodology is based on a loan classification system.For purposes of determining the required allowance for loan losses and resulting periodic provisions, the Company identifies problem loans in its portfolio and segregates the remainder of the loan portfolio into broad segments, such as commercial, commercial real estate, residential mortgage and consumer.The Company provides for a general allowance for losses inherent in the portfolio for each of the above categories.The general allowance is calculated based on estimates of inherent losses which are likely to exist as of the evaluation date.Loss percentages used for non-problem loans in the portfolio are based on historical loss factors.Specific allowance allocations for losses on problem loans are based on a review and evaluation of these loans, taking into consideration financial condition and strengths of the borrower, related collateral, cash flows available for debt repayment, and known and expected economic conditions. 15 For loans considered impaired, specific allowances are provided in the event that the specific collateral analysis on each problem loan indicates that the liquidation of the collateral would not result in repayment of these loans if the loan is collateral dependent or if the present value of expected future cash flows on the loan are less than the balance.In addition to these allocated allowances, at any point in time, the Company may have an unallocated component of the allowance.Unallocated portions of the allowance are due to a number of quantitative and qualitative factors, such as improvement in the condition of impaired loans and credit concentrations.All nonaccrual loans are considered impaired. The risk associated with lending varies with the creditworthiness of the borrower, the type of loan (consumer, commercial, or real estate) and its maturity.Cash flows adequate to support a repayment schedule are an element considered for all loans.Real estate loans are impacted by market conditions regarding the value of the underlying property used as collateral.Commercial loans are also impacted by the management of the business as well as economic conditions. The Company also makes unsecured loans from time to time. The risk to the Company is greater for unsecured loans as the ultimate repayment of the loan is only dependent on the borrower’s ability to pay.The balance of unsecured loans at June 30, 2008 was $13.6 million. At June 30, 2008 and December 31, 2007, the ratio of the allowance for loan losses to total loans was .72% and .61%, respectively.For the second quarter and first six months of 2008,provision for loan losses expense totaled approximately $654,000 and $1,077,000, respectively, and no provision for loan losses was charged to expense for the second quarter and first six months of 2007. Net charge-offs for the first six months of 2008 totaled $786,931 compared to net charge-offs of $358,864 for the first six months of 2007 as detailed below: No. June 30, 2008 No. June 30, 2007 Charge-offs: Commercial 2 $ 53,005 1 $ 46,177 Real Estate 15 695,252 9 253,624 Consumer 29 68,680 37 86,632 Total Charge-offs 46 816,937 47 386,433 Recoveries: Commercial 919 850 Real Estate 325 150 Consumer 28,762 26,569 Total Recoveries 30,006 27,569 Net Charge-offs $ 786,931 $ 358,864 Nonperforming assets consist of nonaccrual loans, accruing loans 90 days past due, restructured loans and other real estate owned. The following summarizes nonperforming assets: June 30, 2008 December 31, 2007 Accruing loans 90 days past due $ 396,000 $ 41,594 Nonaccrual loans 31,705,238 18,326,924 Other real estate 17,259,565 11,498,271 Restructured loans 395,273 - Total nonperforming assets $ 49,756,076 $ 29,866,789 16 Nonperforming assets increased $19,889,287 or 66.59% from December 31, 2007 to June 30, 2008.See the discussion that follows within this section for a description of the assets that comprised this increase. Loans classified as 90 days past due increased $354,406 or 852.06% from December 31, 2007 to June 30, 2008.The increase is the net result of the following changes: Balance at December 31, 2007 $ 41,594 New loans classified to 90 days past due status 473,283 Payments received (113,641 ) Charge-offs (5,236 ) Balance at June 30,2008 $ 396,000 The following summarizes accruing loans 90 days past due: Real estate secured – construction $ 396,000 Residential loan - Consumer loan - Total accruing loans 90 days past due $ 396,000 Impaired loans consist of loans on nonaccrual status.The increase is the net result of the following changes: Balance at December 31, 2007 $ 18,326,924 Loans reclassified to nonaccrual status in 2008 25,066,254 Payments received on nonaccrual loans during 2008 (4,773,584 ) Nonaccrual loans charged-off during 2008 (778,415 ) Nonaccrual loans reclassified to other real estate (6,096,326 ) Nonaccrual loans reclassified to accrual status in 2008 (39,615 ) Balance at June 30, 2008 $ 31,705,238 Additions to loans on nonaccrual status consisted ofthe following: June 30, 2008 Real Estate – construction & development loans $ 24,293,902 Real Estate – residential loans 706,922 Commercial loans 27,655 Consumer loans 37,775 Total nonaccrual loans $ 25,066,254 Payments received on nonaccrual loans include payoffs totaling $4,138,411 andthe restructuring of loans totaling approximately The following summarizes nonaccrual loans at June 30, 2008 and December 31, 2007: Number of Properties June 30, 2008 Number of Properties December 31, 2007 Real Estate – construction & development loans 22 $ 31,070,784 36 $ 18,146,355 Real Estate – residential loans 8 630,807 4 145,108 Commercial loans - - 1 25,350 Consumer loans 3 3,647 1 10,111 Total nonaccrual loans 33 $ 31,705,238 42 $ 18,326,924 17 Other real estate at June 30, 2008 increased approximately $5.8 million or 50.11% when compared to December 31, 2007. The following summarizes other real estate at June 30, 2008 and December 31, 2007: Number of Properties June 30, 2008 Number of Properties December 31, 2007 Residential construction properties 33 $ 11,405,082 22 $ 6,324,444 Vacant lots 70 5,214,983 39 4,500,483 Commercial properties 2 639,500 2 639,500 Residential properties - - 1 33,844 Total other real estate 105 $ 17,259,565 64 $ 11,498,271 Our Other Real Estate Owned (“OREO”) procedures provide that a foreclosure appraisal be obtained which provides a fair market value and a disposition (quick sale) value.The disposition value is the valuation used to place the property into OREO.Any difference between the disposition value and the loan balance is recommended for charge-off.Once the property is in OREO, the property is listed with a realtor to begin sales efforts.The appraised value for the other real estate properties was approximately $18.8 million at June 30, 2008. Goodwill Habersham Bancorp reviews its goodwill for impairment annually or more frequently if circumstances indicate that Goodwill has been impaired.During the last two quarters, Habersham Bancorp’s stock price has traded below its per-share book value and fallen below tangible book value for a short period of time.Management believes that the low stock price is more indicative of uncertainty about the economic cycle rather than the value of Habersham Bancorp’s underlying business.Although Habersham Bancorp has not performed a complete goodwill impairment assessment, Management does not believe that goodwill is impaired.The current economic environment has temporarily resulted in lower earnings and higher credit losses.Management believes that the value of Habersham Bancorp’s business remains intact and that earnings will return to past levels when the credit cycle recovers.Habersham Bancorp will complete a full goodwill impairment assessment during the fourth quarter. Liquidity and Capital Resources Liquidity management involves the matching of the cash flow requirements of customers, either depositors withdrawing funds or borrowers needing loans, and the ability of the Company to meet those requirements. The Company's liquidity program is designed and intended to provide guidance in funding the credit and investment activities of the Company while at the same time ensuring that the deposit obligations of the Company are met on a timely basis.In order to permit active and timely management of assets and liabilities, these accounts are monitored regularly in regard to volume, mix, and maturity. The Company’s liquidity position depends primarily upon the liquidity of its assets relative to its need to respond to short-term demand for funds caused by withdrawals from deposit accounts and loan funding commitments.Primary sources of liquidity are scheduled repayments on the Company’s loans and interest on and maturities of its investment securities.Sales of investment securities available for sale represent another source of liquidity to the Company.The Company may also utilize its cash and due from banks and federal funds sold to meet liquidity requirements as needed. The Company also has the ability, on a short-term basis, to purchase federal funds from other financial institutions up to $30 million.At June 30, 2008, the Company had federal funds purchased totaling $3.5 million.Presently, the Company has made arrangements with commercial banks for short-term advances under a repurchase agreement line of credit of which none was advanced at June 30, 2008. The Company entered into a repurchase agreement for a long term advance of $5.0 million during the first quarter of 2008.The Company has approximately $27.2 million outstanding in commercial sweep accounts at June 30, 2008.In addition, the Company has a total available line of $38.0 million, subject to available collateral, from the Federal Home Loan Bank.The Company has $38.0 million in advances on this line at June 30, 2008. 18 Habersham Bank's liquidity policy requires that the ratio of cash and certain short-term investments to net withdrawable deposit accounts be at least 20%.The Bank’s liquidity ratios at June 30, 2008 and June 30, 2007 were 30.72% and 17.10%, respectively. At June 30, 2008 Habersham Bancorp and Habersham Bank were required to have minimum Tier 1 and total capital ratios of 4% and 8%, respectively.Additionally, the Company and the Bank are required to maintain a leverage ratio (Tier 1 capital to average assets) of at least 4%.The Company’s and the Bank’s ratios at June 30, 2008 follow: Habersham Habersham Bank Bancorp Tier 1 11.71% 12.64% Total Capital 12.33% 13.26% Leverage 9.12% 9.87% Item 3.Quantitative and Qualitative Disclosures About Market Risk. As of June 30, 2008 there were no substantial changes in the composition of the Company’s market-sensitive assets and liabilities or their related market values from that reported as of December 31, 2007.The foregoing disclosures related to the market risk of the Company should be read in conjunction with the Company’s audited consolidated financial statements, related notes and management’s discussion and analysis of financial condition and results of operations for the year ended December 31, 2007 included in the Company’s 2007 Annual Report on Form 10K. Item 4.Controls and Procedures As of the end of the period covered by this report, the Company’s management, including the Company’s Chief Executive Officer and Chief Financial Officer, reviewed and evaluated the effectiveness of the design and operation of the Company’s disclosure controls and procedures pursuant to Exchange Act Rule 13a-15.Based upon that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective in timely alerting them to material information relating to the Company, (including its consolidated subsidiaries) that is required to be included in the Company’s periodic filings with the Securities and Exchange Commission. There have not been any changes in the Company’s internal control over financial reporting or, to the Company’s knowledge, in other factors, during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 19 PART II OTHER INFORMATION Item 1.Legal proceedings. None Item 1.A.
